DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 06/07/2022 are acknowledged and have been fully considered. Claims 1, 2, 4-6, 10-12 and 14 have been amended; no claims have been added, canceled or withdrawn. Claims 1-14 are now pending and under consideration.
The previous objections to claims 11, 12 and 14 have been withdrawn, in light of the amendments to the claims.
The previous rejections of claims 1-14 under 35 U.S.C. 112(b) have been partially withdrawn, in light of the amendments to claims 1, 2, 4, 7 and 10. 

Applicant asserts on pages 6-8 of the remarks that none of claims 1, 11 and 14 recites an improper Markush group because “the recited parameters of the claims are not ‘alternatively useable members’” because “the parameters can include ‘at least one of…’ the list.” The examiner respectfully disagrees. Claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markush claims [e.g., see MPEP 2173.05(h)_I]. Although the term “Markush claim” is used throughout the MPEP, any claim that recites alternatively usable members, regardless of format, should be treated as a Markush claim. Inventions in metallurgy, refractories, ceramics, chemistry, pharmacology and biology are most frequently claimed under the Markush formula, but purely mechanical features or process steps may also be claimed by using the Markush style of claiming (e.g., see MPEP 2117_I). The claim phrase “wherein the determined at least one parameter includes at least one of a water content of the fuel present in the fuel flow path, a presence of air bubbles in the fuel present in the fuel flow path, and an octane rating of the fuel present in the fuel flow path” in each of claims 1, 11 and 14 clearly includes the following alternatives: (1) the determined at least one parameter includes a water content of the fuel present in the fuel flow path, (2) the determined at least one parameter includes a presence of air bubbles in the fuel present in the fuel flow path, (3) the determined at least one parameter includes an octane rating of the fuel present in the fuel flow path, (4) the determined at least one parameter includes a water content of the fuel present in the fuel flow path and a presence of air bubbles in the fuel present in the fuel flow path, (5) the determined at least one parameter includes a water content of the fuel present in the fuel flow path and an octane rating of the fuel present in the fuel flow path, (6) the determined at least one parameter includes a presence of air bubbles in the fuel present in the fuel flow path and an octane rating of the fuel present in the fuel flow path, and (7) the determined at least one parameter includes a water content of the fuel present in the fuel flow path and a presence of air bubbles in the fuel present in the fuel flow path and an octane rating of the fuel present in the fuel flow path. Clearly not all of (A) a water content of the fuel present in the fuel flow path, (B) a presence of air bubbles in the fuel present in the fuel flow path, and (C) an octane rating of the fuel present in the fuel flow path are required by the claim phrase “wherein the determined at least one parameter includes at least one of a water content of the fuel present in the fuel flow path, a presence of air bubbles in the fuel present in the fuel flow path, and an octane rating of the fuel present in the fuel flow path” under a broadest reasonable interpretation because “at least one of” clearly does not mean “all of.” Instead, only one of (A), (B), and (C) is required by the claim phrase “wherein the determined at least one parameter includes at least one of a water content of the fuel present in the fuel flow path, a presence of air bubbles in the fuel present in the fuel flow path, and an octane rating of the fuel present in the fuel flow path” under a broadest reasonable interpretation. Therefore, the recited parameters of the claims are alternatively useable members. Thus, the claim phrase “wherein the determined at least one parameter includes at least one of a water content of the fuel present in the fuel flow path, a presence of air bubbles in the fuel present in the fuel flow path, and an octane rating of the fuel present in the fuel flow path” defines an improper Markush grouping [e.g., see: MPEP 2173.05(h)_I] by defining an open-ended list of alternatives that fails to specify what other alternatives are intended to be encompassed by the claim. Therefore, rejections of claims 1, 11 and 14, as amended, and the claims dependent therefrom, under 35 U.S.C. 112(b) have been maintained.

Applicant asserts on page 8 of the remarks that:

    PNG
    media_image1.png
    293
    656
    media_image1.png
    Greyscale

The examiner cannot fully agree. Claim 6 was not amended in the manner discussed during the interview conducted 06/02/2022 (see proposed amendments to claim 6 on the appendix to the examiner interview summary mailed 06/07/2022). Because the previous rejection of claim 6 under 35 U.S.C. 112(b) was not sufficiently addressed by amendments or arguments, that rejection has been maintained and updated in view of the amendments to the claim. 

Applicant’s arguments on pages 8-9 of the remarks with respect to the rejection of amended independent claim 11 under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,225,679 to Clarke et al. have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection of amended claim 11 is made under 35 U.S.C. 103 as being unpatentable over Clarke in view of U.S. Patent Application Publication No. 2019/0242814 to Bachalo.
Applicant’s arguments on pages 9-11 of the remarks with respect to the rejection of amended independent claim 1 under 35 U.S.C. 103 as being unpatentable over Clarke in view of EP 3395756 A1 to Martensson have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection of amended claim 1 is made under 35 U.S.C. 103 as being unpatentable over Clarke in view of Bachalo, and in view of Martensson.
Applicant’s arguments on pages 9, 10, 12 & 13 of the remarks with respect to the rejections of amended independent claim 14 under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0201084 to Lutnick et al.; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Lutnick in view of Clarke have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, new ground of rejections of amended claim 14 are made under 35 U.S.C. 103 as being unpatentable over Lutnick in view of Bachalo; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Lutnick in view of Bachalo, and in view of Clarke.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “fuel dispensing unit” in claims 1-14 and “control unit” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as amended, now recites “the control unit being configured to determine at least one parameter of the fuel present in the fuel flow path based on the received first light signal at the first discrete frequency, wherein the determined at least one parameter includes at least one of a water content of the fuel present in the fuel flow path, a presence of air bubbles in the fuel present in the fuel flow path, and an octane rating of the fuel present in the fuel flow path” in lines 10-15. As best understood by the examiner, the claim phrase “wherein the determined at least one parameter includes at least one of a water content of the fuel present in the fuel flow path, a presence of air bubbles in the fuel present in the fuel flow path, and an octane rating of the fuel present in the fuel flow path” appears to define an improper Markush grouping [e.g., see: MPEP 2173.05(h)_I] by defining an open-ended list of alternatives that fails to specify what other alternatives are intended to be encompassed by the claim. To overcome the rejection, one suggestion is to amend lines 13-15 of claim 1 to instead recite --wherein the determined at least one parameter is at least one of a water content of the fuel present in the fuel flow path, a presence of air bubbles in the fuel present in the fuel flow path, and an octane rating of the fuel present in the fuel flow path-- OR --wherein the determined at least one parameter consists of at least one of a water content of the fuel present in the fuel flow path, a presence of air bubbles in the fuel present in the fuel flow path, and an octane rating of the fuel present in the fuel flow path--.
Claims 2-10 are dependent from claim 1, such that claims 2-10 also include the indefinite subject matter recited by claim 1, such that claims 2-10 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim 6, as amended, now recites “the second light signal is a second laser diode configured to emit the second light signal at the second discrete frequency” in lines 1-2. Claim 6 is dependent from claim 1 via claim 5, and claim 5, as amended, now recites “a second transmitter disposed at the suction side of the pump on the first side of the bypass plenum and configured to transmit a second light signal at a second discrete frequency in the bypass plenum, wherein the receiver is configured to receive the second light signal” in lines 2-5. Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the Applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “light signal” in claim 6 is used by the claim to mean something like “light source” (or “transmitter”) while the accepted meaning is “light used to convey information.” The term is indefinite because the specification does not clearly redefine the term. Instead, the specification describes a transmitter 200 and a transmitter 300 that are each a light source such as a laser or a light emitting diode (LED) or a laser diode, where each of the light sources form a coherent beam or an incoherent beam as a light signal. To overcome the rejection, one suggestion is to amend lines 1-2 of claim 6 to instead recite --the second transmitter is a second laser diode configured to emit the second light signal at the second discrete frequency--.

Claim 11, as amended, now recites “determining the at least one parameter of the fuel present in the fuel flow path based on the received first light signal at the first discrete frequency, wherein the determined at least one parameter includes at least one of a water content of the fuel present in the fuel flow path, a presence of air bubbles in the fuel present in the fuel flow path, and an octane rating of the fuel present in the fuel flow path” in lines 8-12. As best understood by the examiner, the claim phrase “wherein the determined at least one parameter includes at least one of a water content of the fuel present in the fuel flow path, a presence of air bubbles in the fuel present in the fuel flow path, and an octane rating of the fuel present in the fuel flow path” appears to define an improper Markush grouping [e.g., see: MPEP 2173.05(h)_I] by defining an open-ended list of alternatives that fails to specify what other alternatives are intended to be encompassed by the claim. To overcome the rejection, one suggestion is to amend lines 9-12 of claim 11 to instead recite --wherein the determined at least one parameter is at least one of a water content of the fuel present in the fuel flow path, a presence of air bubbles in the fuel present in the fuel flow path, and an octane rating of the fuel present in the fuel flow path-- OR --wherein the determined at least one parameter consists of at least one of a water content of the fuel present in the fuel flow path, a presence of air bubbles in the fuel present in the fuel flow path, and an octane rating of the fuel present in the fuel flow path--.
Claims 12 and 13 are dependent from claim 11, such that claims 12 and 13 also include the indefinite subject matter recited by claim 11, such that claims 12 and 13 are also rejected for at least the same reasons that claim 11 is rejected, as discussed in detail directly above with respect to claim 11.

Claim 14, as amended, now recites “determining the at least one parameter of the fuel present in the fuel flow path based on the received first light signal at the first discrete frequency, wherein the determined at least one parameter includes at least one of a water content of the fuel present in the fuel flow path, a presence of air bubbles in the fuel present in the fuel flow path, and an octane rating of the fuel present in the fuel flow path” in lines 8-12. As best understood by the examiner, the claim phrase “wherein the determined at least one parameter includes at least one of a water content of the fuel present in the fuel flow path, a presence of air bubbles in the fuel present in the fuel flow path, and an octane rating of the fuel present in the fuel flow path” appears to define an improper Markush grouping [e.g., see: MPEP 2173.05(h)_I] by defining an open-ended list of alternatives that fails to specify what other alternatives are intended to be encompassed by the claim. To overcome the rejection, one suggestion is to amend lines 9-12 of claim 14 to instead recite --wherein the determined at least one parameter is at least one of a water content of the fuel present in the fuel flow path, a presence of air bubbles in the fuel present in the fuel flow path, and an octane rating of the fuel present in the fuel flow path-- OR --wherein the determined at least one parameter consists of at least one of a water content of the fuel present in the fuel flow path, a presence of air bubbles in the fuel present in the fuel flow path, and an octane rating of the fuel present in the fuel flow path--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,225,679 to Clarke et al. (hereinafter: “Clarke”) in view of U.S. Patent Application Publication No. 2019/0242814 to Bachalo (hereinafter: “Bachalo”). 
With respect to claim 11, Clarke teaches a method for determining at least one parameter of a fuel present in a fuel flow path of a fuel dispensing unit [the claim phrase “for determining at least one parameter of a fuel present in a fuel flow path of a fuel dispensing unit” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02); nevertheless, apparent from at least Fig. 5 in view of at least Col. 4, line 67 – Col. 6, line 58], comprising: transmitting a first light signal at a first predetermined frequency from a first side of a bypass plenum, the bypass plenum in fluid communication with the fuel flow path and oriented parallel thereto [as depicted by at least Fig. 5 and as discussed by at least Col. 2, line 59 – Col. 3, line 23 & Col. 4, line 67 – Col. 5, line 63, mid-IR light energy 24 from a mid-IR light source 16 passes through a first one of filters 18A, 18B & 18C at a respective assigned narrow spectral band centered about a first wavelength of interest as a first mid-IR light output 26 (e.g., “transmitting a first light signal at a first predetermined frequency”), where the first one of the filters 18A, 18B & 18C is arranged on an apparent first side of a tube 12 (e.g., “bypass plenum”) oriented in parallel with an apparent fuel flow path of fuel pumped from a source (e.g., a fuel storage tank) to a destination (e.g., an automobile fuel tank)]; receiving the first light signal at a second side of the bypass plenum, the second side being opposite to the first side (as depicted by at least Fig. 5 and as discussed by at least Col. 2, line 59 – Col. 3, line 23 & Col. 5, line 21 – Col. 6, line 2, the first mid-IR light output 26 of the first one of the filters 18A, 18B & 18C is received as a first attenuated beam 28 by a first one of detectors 20A, 20B & 20C after the first mid-IR light output 26 of the first one of the filters 18A, 18B & 18C passes through fuel 14 in the tube 12, where the first one of the detectors 20A, 20B & 20C is arranged on an apparent second side of the tube 12 opposite to the apparent first side of the tube 12); and determining the at least one parameter of the fuel present in the fuel flow path based on the received first light signal at the first predetermined frequency, wherein the determined at least one parameter includes at least one of a water content of the fuel present in the fuel flow path, a presence of air bubbles in the fuel present in the fuel flow path, and an octane rating of the fuel present in the fuel flow path (for example, as depicted by at least Fig. 5 and as discussed by at least Col. 3, lines 9-34 & Col. 4, line 67 – Col. 7, line 10, fuel properties, including an octane rating, of the fuel pumped from the source to the destination are determined based on the first attenuated beam 28 received by the first one of detectors 20A, 20B & 20C; because a water content of the fuel present in the fuel flow path, a presence of air bubbles in the fuel present in the fuel flow path, and an octane rating of the fuel present in the fuel flow path are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Clarke appears to lack a clear teaching as to whether the first predetermined frequency of the first light signal is transmitted at a first discrete frequency.
Bachalo teaches an analogous fuel quality sensor including: a first transmitter (105 or 106 or 107) disposed at a first side of a fuel flow plenum and configured to transmit a first light signal at a first discrete frequency (as depicted by at least Fig. 1 and as discussed by at least ¶ 0032, 0036, 0039 & 0041); a receiver (105 or 106 or 107) disposed at a second side of the fuel flow plenum opposite from the first side and configured to receive the first light signal (as depicted by at least Fig. 1 and as discussed by at least ¶ 0032, 0036, 0039 & 0041); and a control unit (113) electrically connected to the first transmitter and the receiver (apparent from at least Fig. 1), the control unit being configured to determine at least one parameter of the fuel present in the fuel flow path based on the received first light signal at the first discrete frequency, wherein the determined at least one parameter includes at least one of a water content of the fuel present in the fuel flow path and a presence of air bubbles in the fuel flow path (as discussed by at least ¶ 0030-0034, 0038 & 0041). Bachalo further teaches that the first transmitter is either a light emitting diode (LED) or a laser light source such as a diode laser (as discussed by at least ¶ 0032, 0036, 0039 & 0041).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Clarke with the teachings of Bachalo such that the first light signal is transmitted by a first laser diode at a first discrete frequency because Bachalo teaches that laser diodes are known to be alternatives to other types of light sources which transmit a light signal at a predetermined frequency for fuel quality sensing, such that it is understood that replacing the light source of the first light signal of Clarke with a first laser diode would amount to a simple substitution of one known element for another to obtain predictable results (e.g., see: MPEP 2143_I_B), with the first discrete frequency of the first light signal of the first laser diode being transmitted at the first predetermined frequency about which the respective assigned narrow spectral band of the first mid-IR light output 26 of Clarke is centered.

With respect to claim 13, Clarke modified supra teaches the method according to claim 11, wherein the fuel present in the fuel flow path is either ethanol or diesel (as discussed by at least Col. 1, lines 34-41, Col. 4, line 41 – Col. 5, line 6 & Col. 5, lines 33-45 of Clarke, the fuel pumped from the source to the destination at least at times includes ethanol; because ethanol and diesel are recited in the alternative, it is sufficient to address one of the claimed alternatives).

Claims 1-3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Bachalo, and in view of EP 3395756 A1 to Martensson (hereinafter: “Martensson”).
With respect to claim 1, Clarke teaches a fuel quality sensor for a fuel dispensing unit (apparent from at least Fig. 5 in view of at least Col. 4, line 67 – Col. 6, line 58), comprising: a pump with a suction side and a pressure side for pumping fuel along a fuel flow path between an underground reservoir and a nozzle of the fuel dispensing unit [it apparent from at least Fig. 5 in view of at least Col. 4, line 67 – Col. 6, line 33 that a pump (not shown) pumps fuel from an upstream side (e.g., “suction side”) to a downstream side (e.g., “pressure side”) along an apparent fuel flow path from a source (e.g., a fuel storage tank) to a destination (e.g., an automobile fuel tank); also, apparatus claims cover what a device is, not what a device does, and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (e.g., see: MPEP 2114_II), and it is understood that the claim phrase “for pumping fuel along a fuel flow path between an underground reservoir and a nozzle of the fuel dispensing unit” is merely directed to the manner in which the “pump” of the claimed “fuel quality sensor” is intended to be employed]; a first transmitter disposed at one of the suction side of the pump and the pressure side of the pump on a first side of a bypass plenum, the bypass plenum in fluid communication with the fuel flow path and oriented parallel to the fuel flow path, the first transmitter configured to transmit a first light signal at a first predetermined frequency in the bypass plenum [as depicted by at least Fig. 5 and as discussed by at least Col. 2, line 59 – Col. 3, line 23 & Col. 4, line 67 – Col. 5, line 63, a mid-IR light source 16 passes mid-IR light energy 24 through a first one of filters 18A, 18B & 18C (e.g., “first transmitter” together with the mid-IR light source 16) at a respective assigned narrow spectral band centered about a first wavelength of interest as a first mid-IR light output 26, where the first one of the filters 18A, 18B & 18C is arranged on an apparent first side of a tube 12 (e.g., “bypass plenum”) oriented in parallel with an apparent fuel flow path of fuel pumped from the source to the destination]; a receiver disposed at the one of the suction side of the pump and the pressure side of the pump on a second side of the bypass plenum, opposite to the first side, and configured to receive the first light signal [as depicted by at least Fig. 5 and as discussed by at least Col. 2, line 59 – Col. 3, line 23 & Col. 5, line 21 – Col. 6, line 2, a first one of detectors 20A, 20B & 20C (e.g., “receiver”) receives the first mid-IR light output 26 of the first one of the filters 18A, 18B & 18C as a first attenuated beam 28 after the first mid-IR light output 26 of the first one of the filters 18A, 18B & 18C passes through fuel 14 in the tube 12, where the first one of the detectors 20A, 20B & 20C is arranged on an apparent second side of the tube 12 opposite to the apparent first side of the tube 12]; and a control unit electrically connected to the first transmitter and the receiver, the control unit being configured to determine at least one parameter of the fuel present in the fuel flow path based on the received first light signal at the first predetermined frequency, wherein the determined at least one parameter includes at least one of a water content of the fuel present in the fuel flow path, a presence of air bubbles in the fuel present in the fuel flow path, and an octane rating of the fuel present in the fuel flow path [for example, as depicted by at least Fig. 5 and as discussed by at least Col. 3, lines 9-34 & Col. 4, line 67 – Col. 7, line 10, a control unit 22, as designed (and without modification), is capable of performing functions to determine fuel properties, including an octane rating, of the fuel pumped from the source to the destination based on the first attenuated beam 28 received by the first one of detectors 20A, 20B & 20C, where the control unit 22 is in electrical connection with a multi-channel fuel properties monitor 10 that includes each of the mid-IR light source 16, the first one of filters 18A, 18B & 18C, and the first one of the detectors 20A, 20B & 20C; because a water content of the fuel present in the fuel flow path, a presence of air bubbles in the fuel present in the fuel flow path, and an octane rating of the fuel present in the fuel flow path are recited in the alternative, it is sufficient to address one of the claimed alternatives]. 
Clarke appears to lack a clear teaching as to whether the first predetermined frequency of the first light signal is transmitted at a first discrete frequency.
Bachalo teaches an analogous fuel quality sensor including: a first transmitter (105 or 106 or 107) disposed at a first side of a fuel flow plenum and configured to transmit a first light signal at a first discrete frequency (as depicted by at least Fig. 1 and as discussed by at least ¶ 0032, 0036, 0039 & 0041); a receiver (105 or 106 or 107) disposed at a second side of the fuel flow plenum opposite from the first side and configured to receive the first light signal (as depicted by at least Fig. 1 and as discussed by at least ¶ 0032, 0036, 0039 & 0041); and a control unit (113) electrically connected to the first transmitter and the receiver (apparent from at least Fig. 1), the control unit being configured to determine at least one parameter of the fuel present in the fuel flow path based on the received first light signal at the first discrete frequency, wherein the determined at least one parameter includes at least one of a water content of the fuel present in the fuel flow path and a presence of air bubbles in the fuel flow path (as discussed by at least ¶ 0030-0034, 0038 & 0041). Bachalo further teaches that the first transmitter is either a light emitting diode (LED) or a laser light source such as a diode laser (as discussed by at least ¶ 0032, 0036, 0039 & 0041).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the fuel quality sensor of Clarke with the teachings of Bachalo such that the first light signal is transmitted by a first laser diode at a first discrete frequency because Bachalo teaches that laser diodes are known to be alternatives to other types of light sources which transmit a light signal at a predetermined frequency for fuel quality sensing, such that it is understood that replacing the light source of the first light signal of Clarke with a first laser diode would amount to a simple substitution of one known element for another to obtain predictable results (e.g., see: MPEP 2143_I_B), with the first discrete frequency of the first light signal of the first laser diode being transmitted at the first predetermined frequency about which the respective assigned narrow spectral band of the first mid-IR light output 26 of Clarke is centered.
Clarke also appears to lack specificity as to which of the suction side of the pump and the pressure side of the pump is the location at which each of the first transmitter and the receiver are disposed, even though each of the first transmitter and the receiver are necessarily disposed on one of the suction side of the pump and the pressure side of the pump. Put differently it is understood that manufacturing the fuel quality sensor of the fuel dispensing unit of Clarke, so as to include each of the pump and the bypass plenum having the first transmitter and the receiver, would require installing the bypass plenum such that an inlet of the bypass plenum (and therefore the first transmitter and the receiver respectively positioned on the opposing first and second sides of the bypass plenum) has a position along the fuel flow path with respect to the pump that is either at the suction side of the pump or at the pressure side of the pump.
Martensson teaches a fuel quality sensor (apparent from at least Figs. 1 & 4) including a pump (6) with a suction side (S) and a pressure side (P) for pumping fuel along a fuel flow path (8, 9) between an underground reservoir (apparent from at least Figs. 1 & 4 in view of at least ¶ 0026-0028) and a nozzle (7) of a fuel dispensing unit (1); a first transmitter (17) disposed at the suction side of the pump (apparent from at least Fig. 4); and a receiver (18) disposed at the suction side of the pump on a side opposite from the first transmitter (apparent from at least Fig. 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the fuel quality sensor of Clarke, if even necessary, taking into account the teachings of Martensson such that each of the first transmitter and the receiver are disposed at the suction side of the pump because such an arrangement would merely amount to a solution that is obvious to try (e.g., see: MPEP 2143_I_E), given that the possible positions of the inlet of the bypass plenum (and therefore the first transmitter and the receiver respectively positioned on the opposing first and second sides of the bypass plenum) along the fuel flow path with respect to the pump in Clarke would necessarily include one of the following situations: (1) each of the first transmitter and the receiver are disposed at the suction side of the pump, and (2) each of the first transmitter and the receiver are disposed at the pressure side of the pump. In other words, one of an easily identifiable small number of predictable solutions of possible locations for each of the first transmitter and the receiver with respect to the pump would necessarily teach each and every feature of the fuel quality sensor of claim 1 under a broadest reasonable interpretation. Thus, in view of the easily identifiable small number of predictable solutions, and in view of the full disclosure of Clarke, there is no reason to expect that such a modification of Clarke, if even necessary, would be unsuccessful or would produce undesirable results, especially in view of the additional teachings of Martensson that demonstrate the suitability of fuel quality sensing at a suction side of a pump for a fuel dispensing unit. Put differently, it is understood that such a modification of Clarke, if even necessary, would merely provide a particular location for each of the first transmitter and the receiver (i.e., at the suction side of the pump) instead of a non-specific location with respect to the pump (i.e., either at the suction side of the pump or at the pressure side of the pump) that is selected from a small number of possibilities. Additionally, it has been held that rearranging parts of an invention only involves routine skill in the art (e.g., see: MPEP 2144.04_VI_C).

With respect to claim 2, Clarke modified supra teaches the fuel quality sensor according to claim 1, wherein the transmitter is a first laser diode configured to emit the first light signal at the first discrete frequency (as discussed in detail above with respect to claim 1). 

With respect to claim 3, Clarke modified supra teaches the fuel quality sensor according to claim 1, wherein the control unit is configured to continuously determine the at least one parameter of the fuel present in the fuel flow path (apparent from at least Fig. 5 in view of at least Col. 5, lines 7-20 & Col. 5, line 55 – Col. 6, line 33 of Clarke). 

With respect to claim 5, Clarke modified supra teaches the fuel quality sensor according to claim 1, further comprising: a second transmitter disposed at the suction side of the pump on the first side of the bypass plenum and configured to transmit a second light signal at a second discrete frequency in the bypass plenum [as depicted by at least Fig. 5 and as discussed by at least Col. 2, line 59 – Col. 3, line 23 & Col. 4, line 67 – Col. 5, line 63, the mid-IR light source 16 passes the mid-IR light energy 24 through a second one of the filters 18A, 18B & 18C (e.g., “second transmitter” together with the mid-IR light source 16) at a respective assigned narrow spectral band centered about a second wavelength of interest as a second mid-IR light output 26, where the second one of the filters 18A, 18B & 18C is arranged on the apparent first side of the tube 12], wherein the receiver is configured to receive the second light signal [as depicted by at least Fig. 5 and as discussed by at least Col. 2, line 59 – Col. 3, line 23 & Col. 5, line 21 – Col. 6, line 2, a second one of detectors 20A, 20B & 20C (e.g., “receiver”) receives the second mid-IR light output 26 of the second one of the filters 18A, 18B & 18C as a second attenuated beam 28 after the second mid-IR light output 26 of the second one of the filters 18A, 18B & 18C passes through fuel 14 in the tube 12].
Clarke appears to lack a clear teaching as to whether the second predetermined frequency of the second light signal is transmitted at a second discrete frequency.
Bachalo teaches the analogous fuel quality sensor including: a second transmitter (105 or 106 or 107) disposed at the first side of the fuel flow plenum and configured to transmit a second light signal at a second discrete frequency (as depicted by at least Fig. 1 and as discussed by at least ¶ 0032, 0036, 0039 & 0041); the receiver (105 or 106 or 107) disposed at the second side of the fuel flow plenum opposite from the first side and configured to receive the second light signal (as depicted by at least Fig. 1 and as discussed by at least ¶ 0032, 0036, 0039 & 0041); and the control unit (113) electrically connected to the second transmitter and the receiver (apparent from at least Fig. 1), the control unit being configured to determine at least one parameter of the fuel present in the fuel flow path based on the received second light signal at the second discrete frequency, wherein the determined at least one parameter includes at least one of a water content of the fuel present in the fuel flow path and a presence of air bubbles in the fuel flow path (as discussed by at least ¶ 0030-0034, 0038 & 0041). Bachalo further teaches that the second transmitter is either a light emitting diode (LED) or a laser light source such as a diode laser (as discussed by at least ¶ 0032, 0036, 0039 & 0041).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the fuel quality sensor of Clarke with the teachings of Bachalo such that the second light signal is transmitted by a second laser diode at a second discrete frequency because Bachalo teaches that laser diodes are known to be alternatives to other types of light sources which transmit a light signal at a predetermined frequency for fuel quality sensing, such that it is understood that replacing the light source of the second light signal of Clarke with a second laser diode would amount to a simple substitution of one known element for another to obtain predictable results (e.g., see: MPEP 2143_I_B), with the second discrete frequency of the second light signal of the second laser diode being transmitted at the second predetermined frequency about which the respective assigned narrow spectral band of the second mid-IR light output 26 of Clarke is centered.

With respect to claim 6, Clarke modified supra teaches the fuel quality sensor according to claim 5, wherein the second light signal is a second laser diode configured to emit the second light signal at the second predetermined frequency (as discussed in detail above with respect to claim 5).

With respect to claim 7, Clarke modified supra teaches the fuel quality sensor according to claim 5; however, Clarke appears to lack a clear teaching as to whether the control unit is further configured to establish a difference in the at least one parameter based on a comparison between the received first light signal and the received second light signal.
Bachalo teaches the analogous fuel quality sensor (as discussed in detail above with respect to at least claims 1 and 5), where the control unit is further configured to establish a difference in at least one parameter based on a comparison between the first light signal, as received by the receiver and transmitted from the first transmitter, and a second light signal, as received by the receiver and transmitted from a second transmitter, and to trigger an interruption of fuel flow in response to the difference, where the at least one parameter includes a presence of air bubbles in the fuel present in the fuel flow path and a water content of the fuel present in the fuel flow path (as depicted by at least Fig. 1 in view of at least ¶ 0030-0035 & 0038-0040).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the control unit of the fuel quality sensor of Clarke with the teachings of Bachalo such that the control unit is further configured to establish a difference in the at least one parameter based on a comparison between the received first light signal and the received second light signal because Bachalo further teaches that such a determination beneficially enables determination as to whether detection is of harmless air bubbles in the fuel resulting from agitation or whether detection is of contaminants such as a water in the fuel, thereby enabling termination of a fueling process upon detection of the contaminants including water while avoiding termination of the fueling process upon detection of the air bubbles.

With respect to claim 9, Clarke modified supra teaches the fuel quality sensor according to claim 7, wherein the control unit is configured to compare the difference in the at least one parameter with a predetermined value to detect the presence of air bubbles in the fuel present in the fuel flow path (as discussed in detail above with respect to claim 7).

Claims 4, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Bachalo, in view of Martensson, and in view of WO 02/098787 A1 to Yang et al. (hereinafter: “Yang”).
With respect to claim 4, Clarke modified supra teaches the fuel quality sensor according to claim 3; however, Clarke appears to lack a clear teaching as to whether the control unit is further configured to trigger an alarm or stop the pump in response to detecting that the determined at least one parameter deviates from a discrete threshold value for the at least one parameter (because trigger an alarm and stop the pump are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Yang teaches a fuel quality sensor including a control unit configured to trigger an interruption of fuel flow, and to display testing results while interrupting the fuel flow, in response to detecting, using a receiver that receives a first light signal from a first transmitter, that at least one parameter deviates from a discrete threshold value for the at least one parameter, where the at least one parameter includes a water content of the fuel present in the fuel flow path (as depicted by at least Fig. 1 in view of at least Figs. 5 or 6 and in view of at least page 1, lines 16-19, page 5, line 15 – page 8, line 5, page 11, line 19 – page 13, line 22 & page 14, line 24 – page 17, line 16).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the control unit of the fuel quality sensor of Clarke with the teachings of Yang such that the control unit is further configured to stop the pump to interrupt fuel flow, and display testing results indicating water content of the fuel (e.g., “trigger an alarm”) while interrupting the fuel flow, in response to detecting that the determined at least one parameter deviates from a discrete threshold value for the at least one parameter because Yang further teaches that dispensing of water-containing fuel to a vehicle or other machine may cause serious engine troubles during operation, such that it is important to accurately measure and reduce water content in fuel, and automatic interrupting of fuel flow when water in fuel is determined to be over a permitted limit beneficially prevents water-containing fuels from being fed to vehicles or other machines, thereby providing fuel of high quality, while displaying testing results indicating water content of the fuel while interrupting the fuel flow beneficially provides important information about the fuel quality in a visual form to operators of a fuel dispensing unit.

With respect to claim 7, Clarke modified supra teaches the fuel quality sensor according to claim 5; however, Clarke appears to lack a clear teaching as to whether the control unit is further configured to establish a difference in the at least one parameter based on a comparison between the received first light signal and the received second light signal.
Yang teaches a fuel quality sensor including a control unit configured to establish a difference in at least one parameter based on a comparison between a first light signal, as received by a first receiver and transmitted from a first transmitter, and a second light signal, as received by a second receiver and transmitted from a second transmitter, and to trigger an interruption of fuel flow in response to the difference, where the at least one parameter includes a water content of the fuel present in the fuel flow path (as depicted by at least Fig. 1 in view of at least Fig. 6 and in view of at least page 1, lines 16-19, page 5, line 15 – page 8, line 5, page 12, line 17 – page 13, line 22 & page 14, line 24 – page 17, line 16).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the control unit of the fuel quality sensor of Clarke with the teachings of Yang such that the control unit is further configured to establish a difference in the at least one parameter based on a comparison between the received first light signal and the received second light signal because Yang further teaches that dispensing of water-containing fuel to a vehicle or other machine may cause serious engine troubles during operation, such that it is important to accurately measure and reduce water content in fuel, and automatic interrupting of fuel flow when water in fuel is determined to be over a permitted limit beneficially prevents water-containing fuels from being fed to vehicles or other machines, thereby providing fuel of high quality.

With respect to claim 8, Clarke modified supra teaches the fuel quality sensor according to claim 7, wherein the control unit is configured to compare the difference in the at least one parameter with a predetermined value to measure a water content of ethanol or diesel present in the fuel flow path (as discussed in detail above with respect to claims 1 and 7; because a water content of ethanol and a water content of diesel are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 10, Clarke modified supra teaches the fuel quality sensor according to claim 5, wherein the control unit is configured to trigger an alarm or stop the pump in response to detecting that the difference in the at least one parameter deviates from the predetermined value (as discussed in detail above with respect to at least claim 4).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Bachelo, and in view of Yang.
With respect to claim 12, Clarke modified supra teaches the method according to claim 11, further comprising: transmitting a second light signal at a second discrete frequency from the first side of the bypass plenum; receiving the second light signal at the second side of the bypass plenum; determining a difference in the at least one parameter based on a comparison between the received first light signal and the received second light signal (as discussed in detail above with respect to at least claims 5, 7 and 11).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0201084 to Lutnick et al. (hereinafter: “Lutnick”) in view of Bachelo; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Lutnick in view of Bachelo, and in view of Clarke.
With respect to claim 14, Lutnick teaches a method for detecting at least one parameter of a fuel present in a fuel flow path of a fuel dispensing unit [the claim phrase “for detecting at least one parameter of a fuel present in a fuel flow path of a fuel dispensing unit” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02); nevertheless, apparent from at least Fig. 1a in view of at least the Abstract], comprising: transmitting a first light signal at a first predetermined frequency from a first side of a stagnant plenum, the stagnant plenum in fluid communication with the fuel flow path and extending orthogonally away from the fuel flow path; receiving the first light signal at a second side of the stagnant plenum, the second side being opposite to the first side [as depicted by at least Fig. 1a and as discussed by at least ¶ 0087-0091, an octane analyzer 104 transmits IR light through fuel and to a receiver, where the fuel is sampled by the octane analyzer 104 via a receptacle 110 (e.g., “stagnant plenum”) that extends orthogonally away from an apparent fuel flow path of fuel pumped from a tank 118 to a nozzle 120 via an inlet 112, where one or more valve mechanisms 116 block flow of the fuel into the receptacle 110 for at least the time of the transmitting and receiving of the IR light by the octane analyzer 104, and where it is understood that the transmitting of the IR light necessarily occurs on a definable first side of the receptacle 110 and that the receiving of the IR light by the receiver necessarily occurs on a definable second side of the receptacle 110 opposite from the definable first side of the receptacle 110 by virtue of light travelling in a straight line from a source to a destination]; and determining the least one parameter of the fuel present in the fuel flow path based on the received first light signal at the first predetermined frequency, wherein the determined at least one parameter includes at least one of a water content of the fuel present in the fuel flow path, a presence of air bubbles in the fuel present in the fuel flow path, and an octane rating of the fuel present in the fuel flow path (for example, as depicted by at least Fig. 1a and as discussed by at least ¶ 0087-0091, an octane rating of the fuel pumped from the tank 118 to the nozzle 120 is determined based on the IR light received by the receiver of the octane analyzer 104; because a water content of the fuel present in the fuel flow path, a presence of air bubbles in the fuel present in the fuel flow path, and an octane rating of the fuel present in the fuel flow path are recited in the alternative, it is sufficient to address one of the claimed alternatives). 
Lutnick appears to lack a clear teaching as to whether the first predetermined frequency of the first light signal is transmitted at a first discrete frequency.
Bachalo teaches an analogous fuel quality sensor including: a first transmitter (105 or 106 or 107) disposed at a first side of a plenum and configured to transmit a first light signal at a first discrete frequency (as depicted by at least Fig. 1 and as discussed by at least ¶ 0032, 0036, 0039 & 0041); a receiver (105 or 106 or 107) disposed at a second side of the plenum opposite from the first side and configured to receive the first light signal (as depicted by at least Fig. 1 and as discussed by at least ¶ 0032, 0036, 0039 & 0041); and a control unit (113) electrically connected to the first transmitter and the receiver (apparent from at least Fig. 1), the control unit being configured to determine at least one parameter of the fuel present in the plenum based on the received first light signal at the first discrete frequency, wherein the determined at least one parameter includes at least one of a water content of the fuel present in the fuel flow path and a presence of air bubbles in the fuel flow path (as discussed by at least ¶ 0030-0034, 0038 & 0041). Bachalo further teaches that the first transmitter is either a light emitting diode (LED) or a laser light source such as a diode laser (as discussed by at least ¶ 0032, 0036, 0039 & 0041).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Lutnick with the teachings of Bachalo such that the first light signal is transmitted by a first laser diode at a first discrete frequency because Bachalo teaches that laser diodes are known to be alternatives to other types of light sources which transmit a light signal at a predetermined frequency for fuel quality sensing, such that it is understood that replacing the light source of the first light signal of Lutnick with a first laser diode would amount to a simple substitution of one known element for another to obtain predictable results (e.g., see: MPEP 2143_I_B), with the first discrete frequency of the first light signal of the first laser diode being transmitted at the first predetermined frequency of the IR light of Lutnick.
As discussed in detail above, Lutnick is understood to teach that the second side is opposite to the first side. However, in such a case where Applicant is able to sufficiently show that Lutnick does not fully teach that the second side is opposite to the first side and/or in such a case where Lutnick is not interpreted or relied upon to teach that the second side is opposite to the first side, it is also noted that Clarke teaches a method for determining at least one parameter of a fuel present in a fuel flow path of a fuel dispensing unit, comprising: transmitting a first light signal at a first predetermined frequency from a first side of a bypass plenum, the bypass plenum in fluid communication with the fuel flow path and oriented parallel thereto; receiving the first light signal at a second side of the bypass plenum, the second side being opposite to the first side; determining an octane rating of the fuel present in the fuel flow path based on the received first light signal at the first predetermined frequency (as discussed in detail above with respect to at least claim 11).
Therefore, in such a case where Lutnick is not interpreted or relied upon to teach that the second side is opposite to the first side, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system for performing the method of Lutnick such that the second side is opposite to the first side (and such that the transmitting of the first light signal at the first discrete frequency is from the first side of the stagnant plenum, and the receiving of the first light signal is at the second side of the stagnant plenum) because Clarke demonstrates that arranging a light transmitter and a light receiver of a fuel quality sensor on opposing sides of a fuel flow path actually enables the fuel quality sensor to detect fuel properties via a light signal transmitted by the light transmitter and received by the light receiver.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747